By the Court, Ringo C. J. This case has here proceeded to a final hearing and submission without any objection to its jurisdiction; but we are not thereby authorized to adjudicate it, if from the facts as shown by the transcript of the record certified to this court upon the return of the writ of error, no final adjudication of the circuit court appears to have been made in the cause; because no writ of error will lie without such adjudication, and until then this court has no jurisdiction of the case. In the present case it seems to us perfectly manifest, from an inspection of the transcript certified and sent to this court upon the return of the writ of error, that there has been no final adjudication of the circuit court in the case, because that court, instead of adjudicating the matter de novo, and making such order and decision upon the premises as ought to have been made by the court of probate, and causing its judgment and decision to be certified to the court of probate, as it was required by law to do, upon sustaining the exceptions to the opinion of the court of probate (if indeed the appeal was well taken, and the case one in which an appeal would He, a question upon which we are not at this time called to express any opinion), simply remanded the case to the court of probate, and required that court to proceed to class the claim according to law, which was wholly unauthorized by law, and left the case without any final judgment or decision pronounced on it, remanded to a tribunal which, under the circumstances existing, (if the appeal was well taken) could take no cognizance of it whatever to adjudicate or determine it; and which, in respect thereto, had no power except to enter of record the decision, order, or judgment of the circuit court. Rev. Stat. Ark. chap. 4, sections 182-3. This case appears to be in every essential part, so far as it depends upon the question we have been considering, similar to that of Reagan el al. vs. Mitchell et al., decided by this court at the July term thereof, 1842, in which it was held that there was no final judgment or decision of the circuit court. We are therefore clearly of the opinion that this court has no jurisdiction of the case. Writ dismissed.